DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by by the amendments to the claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being obvious over Nevin (US Patent 4,698,206).

an enclosure (bounded by upper and lower surfaces 30 and 32) defining an ultraviolet (UV) irradiation chamber) (col. 2 lines 16-53, col. 3 lines 3-18);
at least one UV lamp positioned in the irradiation chamber (col. 2 lines 16-53);
a moveable drawer (20) comprising a platform for positioning a tool (col. 2 lines 16-35) (Figs. 1-5), wherein the moveable drawer can move to a closed position in which the tool positioned on the platform is located in the irradiation chamber (col. 2 lines 16-35) (Figs. 1-5);
a switch (44) for detecting that the drawer is in the closed position (col. 3 line 60-col. 4 line 11); and
a controller for activating the at least one UV lamp based on the switch detecting that the drawer is in the closed position (Nevin discloses that when the switch detects the closed position, an electrical power source and electrical connections respond by activating the at least one UV lamp, see col.2 lines 35-53 and col. 3 line 60-col. 4 line 11; therefore, the electrical power source and connections read on the claimed controller),
wherein the at least one UV lamp is provided on an arcuate surface (30) (col. 2 lines 35-53, col. 3 lines 3-18).
Regarding the limitation of the platform of the moveable drawer being for positioning a respirator, thus rendering the device being for decontamination of a filtering facepiece respirator as recited in the claim preamble, this is a recitation of intended use and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Nevin discloses that the platform is capable of positioning a tool such as a 
Should it be found that Nevin does not meet the limitation of being for positioning a respirator, it is noted that this particular limitation is obvious over the disclosure of Nevin. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). A statement that the platform is for positioning a respirator within the irradiation chamber amounts to a recitation of relative dimensions of the platform and/or irradiation chamber. A platform and/or irradiation chamber having dimensions allowing a respirator to be positioned as claimed would not function differently than the prior art device disclosed by Nevin. Therefore, the limitation does not introduce a patentable distinction over Nevin.

Should it be found that Nevin does not disclose a plurality of UV lamps wherein at least a portion of the UV lamps are arrayed in an arcuate shape, Nevin explicitly teaches one UV lamp provided on arcuate surface 30, as discussed above. It would have been obvious to one of ordinary skill in the art to provide multiple UV lamps arrayed along the arcuate surface in order to increase the amount of irradiation and thereby enhance disinfection, such a modification being mere duplication of parts of the UV lamp already disclosed by Nevin (see MPEP 2144.04).
Regarding claim 3, Nevin discloses wherein the device comprises a reflective surface (30) surrounding the at least a portion of the UV lamps for reflecting UV light towards an object on the drawer (col. 3 lines 3-18) (Fig. 4), wherein device is fully capable of operating such that the object is a respirator as discussed above. 
Regarding claim 6, the broadest reasonable interpretation of the claim is that the device is used, in operation, to accommodate only a single respirator per use, as the claim does not contain any limitations regarding the dimensions or shapes of structures such as the chamber/drawer/aperture that would limit the invention to devices that cannot accommodate multiple respirators at a time. Therefore, the claim limitation is directed to an intended use of the device and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the 
	Regarding claim 8, Nevin discloses wherein the controller is configured to activate the UV lamps automatically in response to receiving a signal from the switch indicating that the drawer is in the closed position (col. 3 line 60-col. 4 line 11).
	Regarding claim 9, Nevin discloses wherein the controller is configured to deactivate the UV lamps automatically in response to receiving a signal from the switch indicating that the drawer has moved away from the closed position (col. 3 line 60-col. 4 line 11).
	Regarding claim 10, Nevin discloses wherein the enclosure comprises a front opening through which an object to be decontaminated (e.g., a respirator, as discussed above) passes when the object is positioned on the platform and the drawer closes (Figs. 1-2), wherein the front opening meets the limitation of being shaped to indicate proper positioning of a respirator on the platform (as a respirator improperly positioned on the drawer would not be able to slide through the opening). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US Patent 4,698,206) in view of Miripol et al. (US Patent Application Publication 4,952,812) (already of record).
Regarding claim 2, Nevin discloses wherein at least a portion of the UV lamps is positioned above the drawer (Figs. 1, 3) and that emitted UV light disinfects an object on the drawer (col. 2 lines 4-15).
Nevin is silent as to a second set of the UV lamps being positioned beneath the drawer.
Miripol et al. discloses a device (40) (Fig. 4, sheet 2 of 2) comprising a chamber (defined by housing 42) (col. 6 lines 50-54) (Fig. 4), a movable drawer configured to position a medical component to be irradiated within the chamber (col. 1 line 13-col. 2 line 18, col. 6 line 55-col. 7 line 15), a first set of UV lamps (46) positioned beneath the drawer (6 lines 50-54) (Fig. 4), and a second set of UV lamps (44) positioned above the drawer (6 lines 50-54) (Fig. 4). In operation, the drawer is closed to position the component within the chamber and the first and second sets of UV lamps irradiate the component from upper and lower directions (col. 6 line 44-col. 7 line 15).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device of Nevin to comprise a second set of the UV lamps positioned beneath the drawer, as Miripol et al. discloses that it was known in the art to provide such a configuration in a device for irradiating a medical component, and the skilled artisan would have been motivated to use such a configuration to irradiate an object on the drawer from both above and below, thereby enhancing decontamination. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US Patent 4,698,206) in view of Church et al. (US Patent Application Publication 2020/0397931) (already of record).

Nevin is silent as to the device being configured to deliver a UV dosage of 1 J/cm2 in one minute or less.
Church discloses a system comprising a chamber configured to receive material to be treated therein and UV light sources provided in the chamber to emit UV light for bacterial inactivation of the material (para. 8, 42, 111). Church further discloses wherein the UV light sources deliver a dose of UV light of 1000 mW/cm2 (equivalent to 1 J per second per cm2, as 1 W = 1 J/s; thus Church discloses delivering a UV dosage of J/cm2 in one minute or less) (para. 30).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device of Nevin to be configured to deliver a UV dosage of 1 J/cm2 in one minute or less, as Church discloses that it was known in the art to use such a dosage for bacterial inactivation, and the skilled artisan would have been motivated to select a dosage recognized in the art to be effective for bacterial inactivation. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US Patent 4,698,206) in view of Lucio (US Patent Application Publication 2018/0318457) (already of record).
Regarding claim 11, Nevin discloses wherein the UV lamps are configured to generate ultraviolet light which destroys bacteria (col. 2 lines 4-15).
Nevin is silent as to the lamps being configured to generate UVC light.
However, Lucio discloses that UVC light is a subtype of ultraviolet light that is especially suited for killing bacteria (para. 35).
. 



Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video entitled “Avon company ReadyDock using UV light to sanitize surgical masks amid COVID-19 pandemic” (transcript provided by YouTube attached to Office Action), hereinafter referred to as ReadyDock, in view of Eng et al. (US Patent Application Publication 2021/0361798) and Lucio (US Patent Application Publication 2018/0318457) (already of record). 
Regarding claim 1, ReadyDock discloses a filtering facepiece respirator decontamination device (0:20-1:10, 2:00-2:20) comprising:
an enclosure defining an ultraviolet (UV) irradiation chamber (0:20-2:00, 2:30-3:00);
at least one UV lamp positioned in the irradiation chamber (0:20-2:00, 2:30-3:00);
a moveable drawer comprising a platform for positioning a respirator (0:20-2:00, 2:30-3:00), wherein the moveable drawer can move to a closed position in which the respirator positioned on the platform is located within the irradiation chamber (0:20-2:00, 2:30-3:00); and
a controller for activating the at least one UV lamp (a user interface automatically displays a message when a cycle, in which the at least one UV lamp is activated to disinfect a respirator, begins, and therefore the device necessarily comprises such a controller),
wherein the at least one UV lamp is arranged within the enclosure to deliver UVC light to kill viruses on a respirator positioned on the drawer (0:20-2:00, 2:30-3:00).

As to the claimed plurality of UV lamps wherein at least a portion are arrayed in arcuate shape that corresponds to a shape of the respirator, Eng et al. discloses a filtering facepiece respirator decontamination device (para. 40-43) (Figs. 1a-3e) comprising an enclosure defining a UV irradiation chamber wherein a respirator is received to be disinfected by UV light (para. 43, 48-49). Eng et al. discloses that the chamber comprises a plurality of UV lamps positioned therein wherein at least a portion of the UV lamps are arrayed in arcuate shape that corresponds to a shape of the respirator to enhance exposure of surfaces of the respirator to light (para. 49-51) (Figs. 3a-3e).
It would have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify the device disclosed by ReadyDock to include a plurality of UV lamps, at least a portion of which are arrayed in an arcuate shape that corresponds to a shape of the respirator, as taught by Eng et al., in order to maximize exposure UV light to enhance disinfection of the respirator. 
As to the claimed switch, ReadyDock discloses a user interface that indicates to a user whether the drawer is opened or closed, wherein the disinfection cycle cannot begin until the drawer is in the closed position (0:20-2:00, 2:30-3:00), and therefore, it is understood that the device of ReadyDock comprises some structure for determining whether the drawer is opened or closed and ReadyDock suggests that UV light should not be delivered until the drawer is in the closed position.
However, ReadyDock is silent as to the particular switch component as claimed. 
Lucio discloses a decontamination device (120) (para. 45) (Figs. 3-4, sheets 3-4 of 4) comprising an enclosure (136) defining a UV irradiation chamber (para. 47-48, 51) (Fig. 4); a moveable drawer 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by ReadyDock in view of Eng et al. to comprise a switch for detecting that the drawer is in the closed position and a controller for activating the plurality of UV lamps based on the switch detecting that the drawer is in the closed position, as taught by Lucio et al., in order to arrive at a more safe device that only activates UV light when the drawer is in the closed position. 
Regarding claim 2, ReadyDock discloses wherein the respirator is placed on the drawer horizontally such that a top surface of the respirator faces a top wall of the irradiation chamber and a bottom surface of the respirator faces a bottom wall of the irradiation chamber (0:20-2:00, 2:30-3:00), and ReadyDock in view of Eng et al. teaches a plurality of UV lamps positioned within the irradiation chamber wherein at least a portion of the UV lamps are arrayed in an arcuate shape that corresponds to a shape of the respirator, as set forth above. Specifically, Eng et al. discloses a portion of UV lamps arrayed in the arcuate shape corresponding to the shape of the respirator being positioned above the respirator so as to face a top surface of the respirator, whereas a second set of UV lamps are positioned beneath the respirator so as to face a bottom surface of the respirator (Figs. 3a-3e).
It would have been obvious to one of ordinary skill in the art to modify the device taught by ReadyDock as modified by Eng et al. such that the at least a portion of the UV lamps is positioned above 
Regarding claim 3, ReadyDock in view of Eng et al. teaches the at least a portion of the UV lamps for delivering UV light to the respirator, as set forth above.
ReadyDock is silent as to the device including at least on reflector.
However, Lucio et al. discloses a decontamination device comprising a UV lamp positioned within an irradiation chamber, as set forth above, and further discloses at least one reflector surrounding the UV lamp for reflecting UV light toward an object to be decontaminated (para. 49) (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified ReadyDock to comprise at least one reflector surrounding the at least a portion of the UV lamps for reflecting light toward the respirator, as Lucio et al. discloses that using a reflector to direct light towards an object to be decontaminated was known in the art, and the skilled artisan would have been motivated to provide a structure for directing light to enhance decontamination of the respirator. 
Regarding claim 6, the broadest reasonable interpretation of the claim is that the device is used, in operation, to accommodate only a single respirator per use, as the claim does not contain any limitations regarding the dimensions or shapes of structures such as the chamber/drawer/aperture that would limit the invention to devices that cannot accommodate multiple respirators at a time. Therefore, the claim limitation is directed to an intended use of the device and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the 
Regarding claim 8, ReadyDock in view of Lucio teaches the switch and controller, as set forth above, wherein the controller is configured to activate the UV lamps automatically in response to receiving a signal from the switch indicating that the drawer is in the closed position (see para. 47-48, 51 of Lucio).
Regarding claim 9, ReadyDock in view of Lucio teaches the switch and controller, as set forth above, wherein the controller is configured to deactivate the UV lamps automatically in response to receiving a signal from the switch indicating that the drawer has moved away from the closed position (see para. 47-48 of Lucio).
Regarding claim 10, ReadyDock discloses wherein the enclosure comprises a front opening through which the respirator passes when the respirator is positioned on the platform and the drawer closes (0:20-2:00, 2:30-3:00), wherein the front opening is shaped to indicate the proper positioning of the respirator on the platform (e.g., the respirator would not be able to pass through the opening in the case that the respirator is positioned vertically or in an otherwise improper manner, see 0:20-2:00, 2:30-3:00). 
Regarding claim 11, ReadyDock in view of Eng et al. teaches the plurality of UV lamps, as set forth above, and ReadyDock discloses generating UVC light (1:30-2:00); therefore, the prior art combination teaches wherein the UV lamps are configured for generating UVC light. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over YouTube video entitled “Avon company ReadyDock using UV light to sanitize surgical masks amid COVID-19 pandemic” (transcript provided by YouTube attached to Office Action), hereinafter referred to as ReadyDock, in view of Eng et al. (US Patent Application Publication 2021/0361798) and Lucio (US Patent Application Publication 2018/0318457) (already of record), as applied to claim 1, above and in further view of Clark US Patent Application Publication 2017/0202988) (already of record).
Regarding claim 4, ReadyDock discloses wherein the platform comprises a plurality of rods upon which the respirator rests (0:20-2:00, 2:30-3:00).
ReadyDock is silent as to the rods being quartz. 
Clark discloses a decontamination device (para. 96, 98) (Fig. 1, sheet 1 of 14) comprising a chamber (101), a UV lamp (104) located within the chamber (para. 96 (Fig. 1), and a platform comprising a plurality of quartz rods (103) located within the chamber (para. 96) (Fig. 1), wherein in operation, a component to be decontaminated is supported on the plurality of quartz rods and the UV lamp is activated to emit UV light to decontaminate the component (para. 96-98). Clark discloses that using a plurality of quartz rods as a support for the component has the advantages of allowing UV light to easily transmit and of being inexpensive (para. 98). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the rods of the platform disclosed by ReadyDock to be made of quartz, as taught by Clark, in order to arrive at a cost-effective platform effective to transmit emitted UV light for the decontamination of components. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YouTube video entitled “Avon company ReadyDock using UV light to sanitize surgical masks amid COVID-19 pandemic” (transcript provided by YouTube attached to Office Action), hereinafter referred to as ReadyDock, in .

Regarding claim 5, ReadyDock discloses that respirators to be contaminated by the device comprise straps (2:00-3:00), and Eng et al. discloses that it is desirable for the straps of a respirator to be positioned within an irradiation chamber such that the straps are extended and are fully exposed to radiation (para. 57). Clark discloses the advantages of forming positioning structures within an irradiation chamber from quartz, as discussed above.  
The prior art combination is silent as to the drawer comprising a plurality of quartz posts projecting from the platform for locating straps of the respirator.
Levy et al. discloses a sanitizing device (100) (para. 40) (Figs. 1-5, sheets 1-5 of 16) comprising a chamber (interior of case 100) (para. 48) (Figs. 1, 5), UV lamps (178a-d) within the chamber (para. 48) (Figs. 1-5), and a platform (140) within the chamber (para. 46) (Fig. 5), the platform comprising a plurality of quartz posts (184) projecting from the platform (para. 51) (Fig. 5). In operation, items to be sanitized are placed on the quartz posts and the UV lamps are operated to emit UV light to sanitize the items (para. 48-51).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified ReadyDock to comprise a plurality of quartz posts that project from the platform upon which portions of the one or more components can be placed, as Levy et al. discloses providing such posts in a UV sanitizing chamber, and the skilled artisan would have been motivated to provide such posts to allow for positioning of respirator components such as the straps to ensure maximum UV exposure. It is noted that such quartz . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YouTube video entitled “Avon company ReadyDock using UV light to sanitize surgical masks amid COVID-19 pandemic” (transcript provided by YouTube attached to Office Action), hereinafter referred to as ReadyDock, in view of Eng et al. (US Patent Application Publication 2021/0361798) and Lucio (US Patent Application Publication 2018/0318457) (already of record), as applied to claim 1, above and in further view of Church et al. (US Patent Application Publication 2020/0397931) (already of record).
Regarding claim 7, ReadyDock discloses that the device is configured to deliver a UV dosage sufficient to destroy pathogens on a respirator within the chamber (0:20-2:00).
ReadyDock is silent as to the device being configured to deliver a UV dosage of 1 J/cm2 in one minute or less.
Church discloses a system comprising a chamber configured to receive material to be treated therein and UV light sources provided in the chamber to emit UV light for pathogen inactivation of the material (para. 8, 42, 111). Church further discloses wherein the UV light sources deliver a dose of UV light of 1000 mW/cm2 (equivalent to 1 J per second per cm2, as 1 W = 1 J/s; thus Church discloses delivering a UV dosage of J/cm2 in one minute or less) (para. 30).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device of ReadyDock to be configured to deliver a UV dosage of 1 J/cm2 in one minute or less, as Church discloses that it was known in the art to use such a dosage for pathogen inactivation, and the skilled artisan would have been motivated to select a dosage recognized in the art to be effective for pathogen inactivation. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huber et al. (Principles and Practice of SARS-CoV-2 Decontamination of N95 Masks with UV-C) is directed to a decontamination device comprising a drawer for poisoning a respirator within a UVC irradiation chamber, the drawer comprising quartz rods upon which the respirator sits.
Hlavinka et al. (US Patent Application Publication 2003/0219354) is directed to decontamination device comprising a plurality of UV lamps arrayed in an arcuate shape. 
Kersey et al. (US Patent 2021/0308495) is directed to a decontamination device for respirator masks using UV light. 
Concannon et al. (US Patent Application Publication 2021/0299304) is directed to a decontamination device for respirator masks using UV light. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.